                                                              97642
        STEPHEN E. JENKINS, ESQ.
               HEMAR ROUSSO & HEALD, LLP
                  15910 Ventura Blvd., 12th Floor
       Encino                                               CA           91436
                 (818) 501-3800                             (818) 501-2985
                 sjenkins@hrhlaw.com
                     SMS Financial III, L.L.C., assignee of WELLS FARGO BANK, N.A.,
                                                     X
///////////////                                     SAN FRANCISCO (Bankruptcy)
                   450 Golden Gate Avenue
                   450 Golden Gate Avenue
                   San Francisco, CA 94102-3489
                   Northern District of California
            SMS Financial III, L.L.C., assignee of WELLS FARGO BANK, N.A.,
            SUE YEE YUEN and ROBERT YUEN,                                             91 03413 TEC (Adversary No.)

             X




                                             SAN MATEO



            SMS Financial III, L.LC., a limited liability company, assignee of WELLS FARGO BANK, N.A.
                                              X




   SUE YEE YUEN
   1763 Beach Park Boulevard                                                                                     289,723.13
   Foster City, CA 94404-1403                                                                                          0.00
                                                                                                                 289,723.13
                                                                                                                       0.00
    X
                                                                                                                 289,723.13
                                FEBRUARY 18,                                                                     210,523.53
   1994
    X                                  JULY 16,                                                                        0.00
   2013                                                                                                          500,248.66


        X
                                                                                                                      79.37


                                                                                                                       0.00




          Case: 91-03413        Doc# 8      Filed: 07/17/19      Entered: 07/17/19 15:58:50             Page 1 of 3
      SMS Financial III, L.L.C., a limited liability company
      SUE YEE YUEN and ROBERT YUEN,                                          91 03413


X

ROBERT YUEN
1763 Beach Park Boulevard
Foster City, CA 94404-1403




    Case: 91-03413           Doc# 8      Filed: 07/17/19       Entered: 07/17/19 15:58:50   Page 2 of 3
 WELLS FARGO BANK, N.A., a national banking association,
 SUE YEE YUEN and ROBERT YUEN,                                   91 03413




Case: 91-03413      Doc# 8     Filed: 07/17/19     Entered: 07/17/19 15:58:50   Page 3 of 3
